Sedgwick, J.,
dissenting.
The act of 1889 (laws 1889, ch. 14, p. 191), provided that, when sidewalks and other such improvements were authorized, to be paid for by special assessments, they should “in the first instance be paid for out of the general fund.” In 1891 this section was amended. Laws 1893, ch. 8, p. .3.44. The provision that these improvements should be paid for out of the general fund was omitted, and in lieu thereof it was expressly provided that “the contractor shall receive his pay for such work from the assessments against the real estate in front of which *673said work was done,” and that “the city treasurer of said city shall pay over to such contractor * * * all assessments or special taxes against such real estate collected, together with the interest and penalty colleded ihereon, which shall in each case be full compensation to such contractor for any work so done under his said contract.” This amendment took effect April 9, 1891, and it is beyond question that the legislature by this amendment intended to change the rule that had obtained and to withdraw from the city council the authority to pay for such improvements from the general fund. For this reason,
I concur in the dissenting opinion of Judge Rose.